g,3,^>-?S"-&\
                                          NO. WR-83,375-01
                                          CAUSE NO. 4762A



                                                    *
STATE OF TEXAS                                                     IN THE 100th DISTRICT COURT
                                                    *

                                                    *
VS.                                                                IN AND FOR
                                                    *

                                                    *
SHELTON WADE MONTGOMERY,                                           CARSON COUNTY, TEXAS
EX PARTE




                                      ORDER OF THE COURT



        Pursuant to the Order of the Court of Criminal Appeals the Clerk of the Court of Carson County
is ordered to make the affidavit of Paul Herrmann part of the appellate record as a supplemental record.
Further the Clerk of the Court is ordered to forward a copy of the Courts Order to Shelton
Montgomery.



                                                           s&    /^€^2^,
                                                           Stuart M. Messer, District Judge Presiding




                                                                            RECEIVED IN
                                                                          50UBT OFCRIMINAL APPEALS
                                                                                NOV 02 2015

                                                                                    !«a.et»